There was a Special Meeting of Shareholders of Russell Investment Funds held at 11:00 a.m., Pacific Time, on May 3, 2016, at the offices of Russell Investments, 1301 Second Avenue, 18th Floor, Seattle, WA 98101 to consider and act upon the following proposal. The result of the vote accompanies the description of the proposal. Approval of a new investment advisory agreement between each Fund and Russell Investment Management Company, the Fund’s current investment adviser (“RIMCo”) (or a limited liability company successor to RIMCo), as a result of a transaction involving the sale of Frank Russell Company’s asset management business (including RIMCo) (“Russell Investments”) to a newly-formed acquisition vehicle through which the limited partners of certain private equity funds affiliated with TA Associates Management, L.P. will indirectly acquire a majority ownership interest and the limited partners of certain private equity funds affiliated with Reverence Capital Partners, L.P. will indirectly acquire a significant minority ownership interest in Russell Investments. Vote Results % of Outstanding % of Shares No. of Shares Shares Present Russell Investment Funds Aggressive Equity Fund Affirmative 15,627,063.3493 92.738 % 96.016 % Against 368,844.8493 2.189 % 2.266 % Abstain 279,609.7124 1.659 % 1.718 % TOTAL 16,275,517.9110 96.586 % 100.000 % Russell Investment Funds Balanced Strategy Fund Affirmative 29,823,022.2187 97.136 % 97.136 % Against 494,016.2763 1.609 % 1.609 % Abstain 385,223.3110 1.255 % 1.255 % TOTAL 30,702,261.8060 100.000 % 100.000 % Russell Investment Funds Core Bond Fund Affirmative 79,479,791.1102 95.811 % 95.814 % Against 1,194,489.5824 1.440 % 1.440 % Abstain 2,277,992.0674 2.746 % 2.746 % TOTAL 82,952,272.7600 99.997 % 100.000 % Russell Investment Funds Equity Growth Fund Affirmative 5,457,438.4544 94.261 % 95.573 % Against 238,605.7511 4.121 % 4.179 % Abstain 14,146.0655 .244 % .248 % TOTAL 5,710,190.2710 98.626 % 100.000 % Russell Investment Funds Global Real Estate Securities Fund Affirmative % % Against % % Abstain % % TOTAL % % Russell Investment Funds Growth Strategy Fund Affirmative % % Against % % Abstain % % TOTAL % % Russell Investment Funds Moderate Strategy Fund Affirmative % % Against % % Abstain % % TOTAL % % Russell Investment Funds Multi-Style Equity Fund Affirmative % % Against % % Abstain % % TOTAL % % Russell Investment Funds Non U.S. Fund Affirmative % % Against % % Abstain % % TOTAL % %
